DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 21-43 in the reply filed on 5/25/2022 is acknowledged.
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "617" and "619" in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "registration" feature in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 42 is objected to because of the following informalities:  "comprising stacking station" in lines 1-2 should read "comprising a stacking station".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "covering the at least one fluid trim channel outlet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The fluid channel outlet is not introduced until claim 22.  For examination purposes, claim 23 is interpreted to depend on claim 22 and not claim 21.
Claim 39 recites the limitation “comprises a registration feature” in line 2.  It is unclear what said registration feature is.  Neither the Specification nor the Drawings provide guidance or a standard as to what said feature is or purpose of.  Hence, the scope of the claim is indefinite.  For examination purposes, registration feature will be interpreted as means for identify the fiber mold part.
Claims 40-42 are rejected for dependence on claim 39.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 27-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cen (CN107915044A; of record, further translation as provided), in view of Zheng (US 2015/0292154 A1).
Regarding claim 21, Cen teaches a molded fiber part production line (Figure 1; paragraph 0012 of translation) comprising: 
a forming station (product forming device 1 in Figures 1-3) comprising: 
a slurry tank configured to receive a fiber slurry comprising a plurality of fiber and a liquid (tank surround lower molding die 121 in Figure 6; paragraph 0080); 
a forming mold comprising a mold plate (upper forming die 132) defining a plurality of vacuum channels; and 
a mold actuation system for adjusting a position of the mold plate relative to the slurry tank (paragraph 0075-0080, rotating shaft 123 rotates back and forth to align upper and lower molding dies); 
a part transfer system (transfer device 4) comprising: 
a part transfer feature (adsorption mold 513 in Figure 5) defining a plurality of part vacuum channels (paragraph 0061, is provided with a plurality of adsorption holes); and 
a conveyance mechanism (arm 5 in Figure 4) for moving the part transfer feature from a first position in engagement with the forming mold to a second position (paragraph 0056, arm transfers pulp molded product formed by forming device 1 to hot pressing device 3); 
(c) a press station (setting devices 3) comprising: 
a core mold; a cavity mold compatible with the core mold (upper and lower molds 32, 33 in Figures 5 and 7); and 
a press actuation system for adjusting a position of the core mold relative to the cavity mold (Figure 7; paragraph 0082, is connected to the second lift drive mechanism), wherein at least one of the core mold and the cavity mold defines a plurality of vacuum channels (paragraph 0082, there are several negative pressure adsorption holes on the hot-pressing setting upper mold) and at least one heating element (implicit in paragraph 0006, press station is a hot-pressing device; hence, the pulp molded product is pressed under heat), and wherein in the second position, the part transfer feature is in engagement with at least one of the core mold and the cavity mold (as shown in Figure 5; paragraphs 0062 and 0083).
Cen teaches all the elements of claim 21 as discussed above but does not disclose the forming mold comprises at least one fluid trim channel nor a further removal system comprising: a removal feature defining a plurality of part vacuum channels and a plurality of trim vacuum channels; and a conveyance mechanism for moving the removal feature from a third position to a fourth position.
However, it is noted Cen discloses the part transfer system (e.g. transfer device 4) also functions to moves the molded product (having the adsorption mold 513 and removal feature) from the press station to a stacking station (paragraphs 0012, 0057).  Likewise, Cen discloses alternative embodiments (Figures 14-15, paragraphs 0099-0102) wherein the system comprises a plurality of part transfer systems.  It would have been obvious for one of ordinary skill in the art to have provided an additional part transfer system, as disclosed in the alternate embodiments, to improve efficiency of the production line.
In the same field of fiber molded products, Zheng discloses an apparatus and corresponding method for manufacturing a molded fiber part, comprising: a forming station (forming and solidifying device A in Figure 1), a part transfer system (A7; paragraph 0031) and a press station (paragraph 0031).  The forming station comprises a forming mold having a plurality of vacuum channels (suck-filter forming device A2 in Figure 4).  Zheng further discloses post processing of the molded fiber part comprising trimming edges of molded fiber part (paragraphs 0040, 0113).  The molded fiber part is placed and trimmed between an upper and lower margin trimming mold (Figure 7-5; paragraphs 0114-0015).  Mold plates having edge vacuum channels (sucker kits B2.7-1 in Figure 7-5.4.2; paragraph 0135) remove the trimmed material.  It would have been obvious for one of ordinary skill in the art to modify the molding plate of Cen with outer vacuum channels, as taught by Zheng that is configured to provide suction force along the edge of the molded fiber part as this is combining prior art elements according to known methods to yield predictable results (of providing a sealing force between the manifold and the nozzle body).  Likewise, as further disclosed by Zheng, edge trimming of fiber molded parts is well known and conventional in the art.
Regarding claim 27, Cen, as modified by Zheng, further teaches the part transfer feature comprises a part transfer mold compatible with the forming mold (paragraphs 0013, 0061 of Cen, adsorption mold matching the pulp molding product).
Regarding claim 28, Cen, as modified by Zheng, further teaches the part transfer system conveyance mechanism comprises a robotic arm (5 in Figure 4 of Cen).
Regarding claims 29-30, Cen, as modified by Zheng, further teaches the part transfer system conveyance mechanism comprises a shuttle disposed on a gantry, wherein the gantry extends in a first direction away from the forming mold and an opposite, second direction away from the forming mold  (Figures 11 and 15 of Cen).
Regarding claim 31, Cen, as modified by Zheng, further teaches the upper mold (33 in Figure 7 of Cen; e.g. core mold) comprises a plurality of vacuum channels (paragraph 00823 of Cen), but does not disclose the lower mold (e.g. cavity mold)) having vacuum channels.  It would have been obvious for one of ordinary skill in the to have provided a plurality of vacuum channels in the lower mold to improve the pressing operation of the pressing device (e.g. aid in demolding of the fiber molded part).
Regarding claim 32, Cen, as modified by Zheng, teaches all the elements of claim 21 as discussed above but does not disclose a plurality of heating elements, and wherein both of the core mold and the cavity mold comprise at least one of the plurality of heating elements.  It would have been obvious for one of ordinary skill in the art to provide multiple heating elements in both the core and cavity mold to distribute heat evenly to the fiber molded part during the heat pressing step.
Regarding claim 33, Cen, as modified by Zheng, further teaches the removal feature comprises a removal mold (adsorption mold 513 in Figure 5 of Cen).
Regarding claim 34, Cen, as modified by Zheng, further teaches the removal feature comprises a plurality of vacuum cups (Figure 13; paragraph 0015 of Cen, four section cups provided).
Regarding claim 35, Cen, as modified by Zheng, further teaches the removal system conveyance mechanism comprises a robotic arm (5 in Figure 4 of Cen).
Regarding claim 36, Cen, as modified by Zheng, further teaches the removal system conveyance mechanism comprises a shuttle disposed on a gantry (Figures 11 and 15 of Cen).
Regarding claim 37, Cen, as modified by Zheng, further teaches the removal system is the part transfer system (Figure 1-3 of Cen, transfer device 4 in central position).
Regarding claim 43, Cen, as modified by Zheng, further teaches at least one of the part transfer system and the removal system comprises at least one of a robotic arm, a shuttle, and a conveyor (5 in Figure 4 of Cen).

Claim(s) 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cen, in view of Zheng and Gordon (US 2015/0204020 A1).
Regarding claim 38, Cen, as modified by Zheng, teaches all the elements of claim 21 as discussed above but does not disclose a print station, and wherein when in the fourth position, the removal feature is in engagement with the print station.  However, post processing operations; specifically, printing, in manufacturing of molded fiber parts is well known and conventional in the art.
In the same field of molded fiber manufacturing, Gordon teaches an apparatus and corresponding method for manufacturing fiber molded parts (Figures 1-2 and 9-11, comprising a forming station (paragraph 0152) comprising: a slurry tank configured to receive a fiber slurry (slurry 16 in container 17; paragraph 0147); a forming mold comprising a mold plate (pre-form mould 18) defining a plurality of vacuum channels (vents 30); and a press station (final mould 24; paragraph 0151, subjected to heat and/or pressure to cause…to conform to the shape of the final mould).  Gordon further discloses printing the fiber molded parts (paragraphs 0156-0158, decorated material in the form of letters, codes, logos of the like).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a printing station to decorate the fiber molded parts in the manner taught by Gordon since Gordon provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 39, Cen, as modified by Zheng and Gordon, teaches all the elements of claim 38 but does not disclose the print station comprises a registration feature.  It would have been obvious for one of ordinary skill in the art to provide a registration feature to allow different decorations to be applied to the mold fiber parts. 
Regarding claim 40, Cen, as modified by Zheng and Gordon, further teaches the print station comprises at least one print device (print head 44 in Figure 10 of Gordon).
Regarding claim 41, Cen, as modified by Zheng and Gordon, further teaches the at least one print device comprises at least one of a screen printer, a laser printer, an inkjet printer, and a pad printer (pad 9 in Figure 3, print head 44 in Figure 10, screen printing in paragraph 0156 of Gordon).
Regarding claim 42, Cen, as modified by Zheng and Gordon, further teaches comprising [a*] stacking station (stacking device 2 in Figures 1-3 of Cen; Figure 11 of Gordon).
Allowable Subject Matter
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 would be allowable for requiring:
“…the mold plate comprises a first mold area and at least one fluid inlet, and a wall substantially surrounding the first mold area, wherein the fluid channel is disposed adjacent to and surrounding the wall, and5Application No. 17/095,244 Response to Restriction Requirement of December 27, 2021wherein the at least one fluid trim channel is fluidically connected to the at least one fluid inlet and defines a fluid channel outlet.”
As disclosed above, the closest prior art Cen discloses molded fiber part production line (Figure 1) comprising: a forming station (product forming device 1 in Figures 1-3) comprising: a slurry tank (tank surround lower molding die 121 in Figure 6; paragraph 0080); a forming mold comprising a mold plate (upper forming die 132) defining a plurality of vacuum channels; and a mold actuation system for adjusting a position of the mold plate relative to the slurry tank (paragraph 0075-0080).  However, Cen does not disclose the mold plate comprises a fluid channel disposed adjacent a wall surrounding a first mold area of the mold plate, wherein the fluid channel is fluidically connected to and defines at least one fluid inlet and outlet.
Another prior art, Zheng is referenced for disclosing a mold plate having edge vacuum channels (sucker kits B2.7-1 in Figure 7-5.4.2; paragraph 0135) remove the trimmed material.  The vacuum channels are configured to provide suction forces along the edge of the molded fiber part during a trimming operation.  However, similar to Cen, Zheng neither teaches nor suggests the vacuum channels being  disposed adjacent a wall surround a first mold area of the mold plate, wherein the fluid channel is fluidically connected to and defines at least one fluid inlet and outlet.  In fact, the vacuum channels of the mold plate are provided in a separate trimming station.  As disclosed in the current application, the structure of the mold plate comprising said fluid channels having the specific structure improves the efficiency of the process by above enabling a trimming step to be incorporate within the forming station (paragraph 0066 of the instant Specification).
Claims 23-26 would be allowable for depending on claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toh (US 2005/0150624 A1) discloses a method of manufacturing a fiber molded product and printing thereafter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/26/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715